DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in regard to the application filed on 08/28/2020. Claims 1-17 have been presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Oath/Declaration
The Oath/Declaration filed on 08/28/2020 is accepted.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fang (US Pub. No. 2019/0102088).
As to claim 1, Fang (figs. 1-6) discloses a storage device ( fig. 1: 106) comprising: a memory device including a plurality of memory cells (memory chips 116), and configured to 
As to claims 2-4, Fang (figs. 1-6) discloses a storage device, wherein the information on the data interface includes information indicating any of a single data rate mode or a double data rate mode (parag. 0066, 0072); 20the read mode information includes external power information indicating a magnitude of an external voltage input to the memory device (parag. 0028); the read mode 44information includes internal power information indicating a magnitude of an internal voltage to be generated by the memory device (parag. 0039).
As to claim 9, Fang (fig. 5) discloses a storage device, wherein the read mode selector resets the memory device before providing the changed 15read mode information to the memory device.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
After further search and thorough examination of the present application and in view of the prior art of record, claims 10-20 are found to be in condition for allowance.
Independent claim 10 is allowable because none of the cited references either singular or in combination teaches “and a memory controller configured to receive the read data and control the memory device to sequentially performing a plurality 46of recovery algorithms for recovering data stored in the selected page according to a set sequence when error correction decoding for the read data fails…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fritz Alphonse, whose telephone number is (571) 272-3813. The examiner can normally be 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Albert Decady, can be reached at (571) 272-3819.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-3824
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is 

 /Fritz Alphonse/
Primary Examiner, Art Unit 2112